June 26, 1951


Hon. J. W. Edgar                  Opinion No. V-1195
Commissioner of Education
Texas Education Agency            Re:   Authority of the State Corn-
Austin, Texas                           missioner of Education in
                                        recomputing the economic
                                        index required by the Foun-
                                        dation School Program Act
                                        (S. B. 116,ch. 334, Acts 51st
                                        Leg., R.S.. 1949).

Dear Sir:

            Your request for an opinion relates to the authority of
the Commissionef, with the approval of the State Board of Educa-
tion, in recomputmg the economic index for distribution of local
fund assignments in the admin%stration of the Foundation School
Program.     The questions you present are paraphrased as follows:

          1. Was it the intention of the Legislature to re-
    quire that local fund assignments total $45,QOQ,OOOeach
    year?                                         :  ..

           2. Does the Commissioner, with the approval of
    the State Board ofEducation, have authority to make
     an adjustment in the economic index for any county due
    fo a ‘sudden marked decline in economic activity in a
     COU*** and, if so, would it be necessary for.,an adjust-
     ment to be made in the economic index for each of the
     other counties in the State .in order to provide the total
    “of $45,QOO,OOOin local fund assignments1

            3. If in answer to the second question you hold
     that the Commissioner may make adjustmentsfor       “sud-
    ‘den marked decline in econom$ activity.. would the
     reduction in local fund assignments in a county be paid
    ‘out of the Foundation School Fund?

           4, If adjustments may be made for -sudden marked
    decline in economic activity,” may the Commissioner
    ,grant an adjustment which would result in any school dis-
    trict being required to raise less money than the amount
    to be secured by applying the maximum maintenance
     rate against State and County valuations ?
254

      ‘Hon. 3. W. Edgar, page 2    (V-llq5)



                 5. Is the Commissioner limited to the use of the
          latest single publication giving data on the various fac-
          tors to be utilized and weighted in determining the eco-
          nomic index, or may a series of ths latest official pub-
          lications and reports of such agencies be used and may
          the Commissioner decide which years are sufficiently
          *recent” to furnish reliable data?

                6. May the Commissioner, with Board approval,
          reconsider the economic index adopted on March 5, and
          recompute the index for the year lq51-1952 and promul-
          gate such new index to the counties?

                 7. May the Commissioner, with Board approval,
          make an adjustment in the economic index of a county
          where there has been a “sudden marked decline in eco-
          nomic activity” and amend the economic index for any
          given year and establish a new index for all of the coun-
          ties in view of the adjustment?

                With respect to your first question:

                 Obligations of school districts to provide financial sup-
      port for the Foundation School Program were fixed by the 51st Leg-
      Mature by the enactment of Senate Bill No. ll6 (Art. 2922-16, ,V.
      C.S.). This act (Article VI, Sec. 2) provides in park

                 *The sum of the amounts to be charged annually
          against the local school districts of the State toward
          such Foundation School Program shall be Forty-five
          Million ($45,000,000.00) Dollars.   . . .”

                  After the $45,OOQ,OOO.O0local effort requirement has
      been used in computing the basic formula for sums to be raised by
      each district, there are some reductions allowed to school districts
      iu certain situations. For ~&stance, Section 5 of the Act provides
      that the amount of local funds initially determined against a district
      may be reduced if it contains designated special tax exempt laud,
      or if the local funds obligation assigned is greater than the tax yield
      from the maximum legal levy on the basis of State and county tax
      valuations. To such extent the Act does not require the total annual
      assignment of $45,000,000.00 to be raised by local districts.

                  On the other hand, and more important to this opinion,
      is the fact that $45,000,000.00 is the basic total amount which the
      Legislature has set to be used in computing the economic index for
                                                                           255
Hon. J. W, Edgar, page 3      (V-ll95)



alI counties of Fe State for each four year period. For this pur-
pm% the total amount of $45,000.0$.0~     must be used just as though
fhat f& total amount was requiredtobe     raised by the State’s lo&al
dIstr~cte each year.

            Withrespect to your second question, you have advised
 that a new economic index has been computed for each county of
 the State using the weighted factors prescribed for the four year
 period beginning with the 1951-1952scholastic year. The new in-
 dex was adopted Mar’ch 5,195l. You,ask if you may make a reduc-
 tlon for a county ‘due to a sudden marked decline in economic ac-
 tivity” without readjusting all other counties so as to require a total
-of $45.000.000.00 from local sources.

           The Act (Art. VI, Sec. 3) provides in part:
           .’
              . . . The economic index for each county shall
     be based upon and determined by the following weighted
     factors:

           a. Assessed vahzation of the county--weighted
              by twenty (20);
           b. Scholastic pOpula&n of the county--weighted
              by eight (8);
           c. Income for the ccumty as’measpred by: Value
              added by manufacture, value of minerals pro-
               duced, value of agricultural products, payrolls
              for retail establishment+ payrolls for whole-
               sde establishments, payrolls .for service es-
              .tablishments weighted coJlectively by seventy-
               two (72).

             “The economic index de&&&d        for each county
     for the purposes of this Act, shall be used for a period
     ‘offour (4) years, beginning with the 1951-52 schoot
      year, and the State Commissioner of Education, sub-.
      ject to the apprwal of the State Board o< gducatiou.
      shall recompute a new such economic index each four
      (4) years, taking such information f.rom the ,most re-
      cently available official publications and reports of
     ‘agencies of the State of Texas or.the~Federal Govern-
     -‘m&t. Provided that should there be a sudden marked
     .decline in the economic activity in a county, an adjust-
      ment of the county’s ec~onomic index may.be made by
      the ‘State Commissioner of Education,. subject, to the
      approval of the State Board of Education.”
  Hon. J. W. Edgar, page 4       (V-ll95)



               You ask our opinion as to what was meant by the Leg-
    islaturq in wkiting this last proviso into the Act Clearly, this
” - proviso must be read with.aUention focused on the ‘language of t,he
    whole act, particularly i&at of Section 3 of Article VI, and effect
    given to each provision. Popham v. Patterson, 121Tex. 6l5, 51
S.W.2d 680 (1932); 39 Tex. Jur. LO9. statutes. Sec. l13.

              The following language from the opinion of the court
   in Henderson v. United Fidelity & Guaranty Co., 10 S.W.Zd 534 (Tex.
   Comm. Appm,         at page 536, is a concise statement of this rule
   dconstruction:
               . . . . In constpxing statutes, as well as every
        other written instrument, it. is the duty of the courts
        to give effect to every word, phrase and sentence in
        such way as to h+rmonize the meaning of each such
        word, phrase. or sentence with ‘the entire statute or
       :mstrument, if possible.*

              It will be noted from the portion of Section 3 quoted
   above that the Act requires the Commissioner to use 'information
   from the moqt redently available official publications and reports
   of agencies of the State of Texas or the Federal ‘Government.‘ This
   language immediately precedes the proviso. the true meaning of
   which we must ascertain in ordqsr to answer your question.

                In yiew oft the language of this proviso and that of the
   clause which precedes it. and in’the light of the purpose the Legis-
    lature sought to accomplish by-the adoption of the Act., we think that
   the effect of the proviso is -to limit or qualify the other languags of
   the Section so as to author&s the Gommissioner to consider infor-.
  .mation with respect to -a sudden marked decline in the economic
   .activity in a county” from reliable sources other than -‘the most
    recently available official publicat&ms and reports of agencies of
    the State of Texas~ or the Federal Government” in recomputing the
    new four year index, if the latest official publications and reports
    do not reflect such information.

                This interpretation ia .strengthened by the’fact that, as
    you have advised, iqformation aspto some of the weighted factors
    is available at four year intervals only, of which fact we must pre-
    sums the Legislature had knowledge at the time the Act was adopted.
   .hnperial Irr. Co. v. Jayne, 104 Tex. 395, 138 Sew. 575 (1911);3-9
    T     J    248 statqtes, Sec. Ui?. Information from the latest of-
    fi%    s&a&ona      and reports may not be sufficiently current to
    reflect a sudden marked decline in economic activity, and unless
    the Commissioner can look to other reliable sources of hfOrmdOR
Hon. J:W.   Edgar. page 5      (V-llq5)



it might not be possible to compute an index ,accurately indicating
the taxpaying ability of each-county.    ”

           It has been urged by some that the proviso applies not
to the source of information for the four year ec~onomicindex but
authorizes you to recompute and reduce a single county’s economic
index at any time during the four year period due to ‘sudden marked
decline in economic activity.” This would reduce the total $45,000.-
000.00 basic sum to be charged annually against the State’s local
districts. or require a recomputation for all counties so as .ta make
up for the reduction given a single county.

            To so construe the proviso would make the Foundation
 School Program unwieldy, if not unworkable, and would superimpose
 upon the Act a meaning not contemplated by the Legislature.     If the
 Act were interpreted to mean that the Commissioner is authoriaed
 or directed to recompute or ‘adjust* the econo;nicindex each.year
‘or more often in response to requests of counties in which it is con-
 tended there has been a “sudden marked decline in economic activ-
 ity,” the whole purpose of the Act; in time, could be thwarted.

            We do not believe the lawmaking body contemplated that
 an adjustment of the county economic index would be made more
,often than every four years.  Our view in this is supported by plain
 and unambiguous language found elsewhere in Section 3:

           “The economic index for each county for the pur-
    ,pses of this Act shall be used for a period of four (4)
     years, . . .”

           The act confers. no authority upon the Commissioner:to
recompute the economic index and make.adjustments reflecting ‘sud-
den marked decline in economic activity’ except to the extent that
such adjustments may appear necessary when recomputing a’new
four-year index. No authority is granted to amend or change the
economic index of a county at any other time,

           The Legislature wisely provided ample safeguards to
make sure that local funds will not be required of districts in ex-
cess of *paying   ability; These safeguards, which follow, render
unnecessary amendment of the county economic index at intervals
shorter than four years.

            Paragraph   4, of Section’5 of Article   VI provides:

           “Provided that if the revenue that would be de-
     rived from the legal maximum, local maintenance
Hon. J. W. Edgar, page 6     (Vill95)



    school tax is less than the ,amount that is assigned to
    a school district according to the economic index, and
    if such property valuation is not less than said prop-
    erty is valued for Stats and county purposes, such les-
    ser amount shall be the amount assigned to be raised
    by such school district.”

           To further insure that local fund requirements not ex-
ceed taxpaying ability, the Legislature also provided in Paragraph
3 of Section 5 of Article VI:

           “Provided. however, that in any district contain-
    ing State University-owned land, S.tate-owned prison
    land, Federal-owned forestry land, Federal-owned mil-
    itary reservations or Federal-owned Indian reservations,
    the amount assigned tosuch school district shall be re-
    duced in the proportion that the area included in the
    above-named r$assifications bears to the total area of
    the district. . . .*

           .We also direct attention to paragraph l3 of Section 5
of Article VI which reads:

             “If there has been a marked increase or decrease
    ‘in the assessed valuation of a school district within a
     county, and if the County School Board certifies that
     the use oCthe county and school distrikt valuations for
     the preceding year in deteimnining local fund.assign-
     mente to the school districts in the couuty would be in-
     equitable, and recommends a different distribution of
     the county total than that made by the State Commis-
     sioner of Education; such recommendations. subject
     to the approval of said Commissioner, shall become
     and be the lawful local fund assignments to such dis-
     tricts.”

            Since the Legislature specifically set the sum of total
local fund requirements at $45.000.000.00 to be raised by a,Il the
State’s school districts and set that sum as the total ‘to be used in
figuring county economic indexes without any provision for recom-
putation more often than every four years, we are compelled to hold
that its proviso in Section 3 concerning “sudden marked decline in
economic activity” relates not to computation of new county econom-
ic indexes oftener than every four years. but relates solely to the
sources used for computing county economic index for each four
year period.
                                                                        259
.Hon. J. W, Edgar, page 7    (V-ll95)



        ~: With respect to your third, and fourth questions,, we
refer you to our answers to your fir&and     se&nd questions,

          With respect to your fifthquestion:

           The language of Section 3 of Article VI is clear with
respect to information sources to which the Commissioner must
look. He is directed to use the latest official reports available in
computing the new economic index, buttwe find nothing in this or
any other provision of the act that limits the Commissioner to the
use of a single publication or report. Latest reports of one or sev-
eral agencies giving the information desired may be used. It is
our view, however, from an analysis of thislanguage, that the Com-
missioner is not authorized to ‘determine what years are sufficient-
ly recent to furnish reliable data. He must use *the most recently
available official publications and reports,” except as otherwise
provided in the last proviso of Section 3 in order to give effect to
*sudden marked’decline in the economic activity.g

          With respect to your s&h      question:

            The Ad does not fix a definite date for the adoption, re-
lease, or publication of 5.new county economic index for the ensuing
four year period. It appears, therefore;that the requirements of
the statute are met when a new index is released to the districts or
counties on a date allowing sufficient time for making the tax rolls.
If sufficient time remains to permit the Commissioner to adjust
and recompute the economic index ado@d       March 5; 1951,for the
next four years, in order to give effect to data now available, we
think the index may be recomputed, If the Commissioner and the
 Board determine that the prior’release   was premature and that a
recomputation is necessary in order accurately to calculate the in-
 dex for each county and to give due consideration to any “sudden
 marked decline in the economic activity” of any county before the
,fouryear index becomes flual. we see no reason why it may not be
 done. That is a matter whoIly within the discretion of the Commis-
 sioner and the State Board of Education.           .,.

           %r answer to your second question answers your sev-
enth question.

                         SUMMARY

            The Foundation School Program Act (Senate Bill
    ‘116, ch. 334, Acts 51st Leg., R.S., 1949, Art. 2922-16,
Hon. J. W. Edgar, page 8      (V-ll95)



      V.C.S.), requires that $45,OOQ,OOObe charged annually
      to districts to be raised locally. The Commissioner
      cf Education, with the approval of the State Board of
      Education, is authorized and required to recompute a
      new index every four years using *information from
      the most recently available official publications and
      reports of agencies of the State of Texas or the Fed-
      eral Government,” but may consider information as
      to “a sudden marked decline in the economic activity"
      in a county from other reliable sources.    The Commis-
      sioner is not confined te any single publication provid-
      ing data on the various factors but must use ‘informa-
      tion from the most recently available official publica-
      tions and reports” except when, in order to give effect
      to ‘sudden marked decline in the economic activity/’
      it is necessary to consider information from other re-
      liable sources.

                                         Yours very truly,

                                         PRICE DANIEL
                                         Attorney General



APPROVED:

.Jesse ‘P. Luton. Jr.                       Executive Assistant
 Reviewing Assistant

Charles D. Mathews
First Assistant

Price Daniel
Attorney General

EHb